Name: Council Regulation (EC) No 3374/94 of 20 December 1994 laying down for 1995, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Poland and the Russian Federation
 Type: Regulation
 Subject Matter: fisheries;  political geography;  natural environment;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 363/104 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3374/94 of 20 December 1994 laying down for 1995 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Poland and the Russian Federation THE COUNCIL OF THE EUROPEAN UNION, Whereas Article 3 (2) of Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules con ­ cerning the marking and documentation of fishing vessels (3) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a com ­ petent authority and indicating the calibration of the tanks in cubic metres at 10-centimetre intervals, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture 0, and in particular Article 8 (4) thereof, HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1995 : (a) vessels flying the flag of Poland are hereby authorized to fish for the species listed in Annex I, in the 200-nau ­ tical-mile fishing zone of the Member States in the Bal ­ tic Sea; (b) vessels flying the flag of the Russian Federation are hereby authorized to fish for the species listed in Annex II, in the 200-nautical-mile fishing zone of the Member States in the Baltic Sea; within the geographical and quantitative limits laid down in these Annexes and in accordance with this Regulation. 2. Fishing authorized under paragraph 1 shall be limited to those parts of the 200-nautical-mile fishing zone lying sea ­ wards of 12-nautical-miles from the baselines from which the fishing zones of Member States are measured. 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation mea ­ sures in force in the zone concerned. 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned. Having regard to the proposal from the Commission, Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom ofSwedenwith third countries shall be managed by the Com ­ munity ; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 1 February 1978, the Kingdom of Sweden and the Republic of Poland have held consulta ­ tions concerning their mutual fishing rights for 1995; Whereas, in accordance with the procedure provided for in the agreement on fisheries of 11 December 1992, the King ­ dom of Sweden and the Russian Federation have held con ­ sultations concerning their mutual fishing rights for 1995 ; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party ; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held with Poland and the Russian Federation; Whereas it is for the Council to lay down the specific con ­ ditions under which catches by vessels flying the flag of Poland and the Russian Federation must be taken; Article 2 i 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. Vessels fishing within the Baltic Sea shall also comply with the Fishery Rules of the International Baltic Sea Fishery Commission as amended during the 20th Session. Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2); 0) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 261 , 20. 10. 1993, p. 1 . (3) OJ No L 132, 21 . 5 . 1987, p. 9 . 31 . 12. 94 Official Journal of the European Communities No L 363/105 3 . Licences and special fishing permits shall be issued pro ­ vided that the number of licences and special fishing permits valid at any time during a given month or year does not exceed the amounts mentioned in Annex I and II. 4. Only fishing vessels under 40 metres will be authorized. However, in the fishing zone of Sweden up to 47 metres will be authorized. 2. The vessels referred to in paragraph 1 shall keep a log ­ book in which the information set out in Annex III shall be entered. 3 . The vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules laid down in Annex IV, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and indicating the calibration of the tanks in cubic metres at 10-centimetre intervals. 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides. 5 . Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in posses ­ sion of a licence and special fishing permit . 6 . Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fish ­ ing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 7 . Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Artikel 1 have been exhausted . 8 . Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 9. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. Article 3 1 . Fishing under the quotas fixed in Article 1 shall be per ­ mitted only where a licence and a special fishing permit has been issued by the Commission on behalf of the Community at the request of the Polish and Russian authorities and in compliance with the conditions set out inAnnexes III and IV. Copies of theseAnnexes and the licence and a special fishing permit shall be kept on board of each vessel . The vessels to be licensed for fishing in the Community zone during a given month will be notified at the latest by the 10th day of the preceding month . The Community shall process expeditiously requests for adjustments to a monthly list dur ­ ing is currency. However, for fishing in the fishing zone of Finland, only a yearly list of vessels to be lincensed shall be established. 2. When an application for a licence and a special fishing permit is submitted to the Commission, the following infor ­ mation must be supplied : (a) name of vessel; (b) registration number; (c) external identification letters and numbers ; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j ) intended area of fishing; (k) species for shich it is intended to fish; (1) period for which a licence and a special fishing permit are requested . 10. The Commission shall submit, on behalf of the Com ­ munity, to Poland and the Russian Federation the names and characteristics of their respective vessels which will not be authorized to fish in the Community 's fishing zone for the next month(s) as a consequence of an infringement of Com ­ munity rules. Article 4 Vessels authorized to fish on 31 December may continue fishing as from the beginning of next year until the lists of vessels permitted to fish during the year in question are sub ­ mitted to and approved by the Commission on behalf of the Community. Article 5 This Regulation shall enter into force for each new Member State on the date of Accession. No L 363/106 Official Journal of the European Communities 31 . 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1994 . For the Council The President J. BORCHERT 31 . 12. 94 Official Journal of the European Communities No L 363/107 ANNEX I Polish catch quotas for 1995 Fishing zone of Sweden (*) Species \rea within which fishing isauthorized Quantity (tonnes) Number of licences Herring ICES III d 10 000 1 Sprate ICES III d 3 000 J 5U U (') Swedish waters south of 59 30 N in the Baltic Sea. (2) A maximum of three non-fishing mother ships may also be used simultaneously. ANNEX II Russian catch quotas for 1995 Fishing zone of Sweden (') Species Area within which fishingis authorized Quantity (tonnes) Number of licences Herring ICES III d 8 000 35 (2) (') Swedish waters south of 59 30 N in the Baltic Sea. (2) A maximun of 15 non-fishing mother ships may also be used simultaneously. No L 363/108 Official Journal of the European Communities 31 . 12. 94 ANNEX III When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events : 1 . After each haul : 1.1 . the quantity (in kilograms live-weight) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used. 2 . After each transhipment to or from another vessel : 2.1 . the indication ' received from ' or ' transferred to '; 2.2. the quantity (in kilograms live-weight) or each species transhipped; 2.3 . the name, external identifications letters and numbers of the vessel to or from which the transhipment occurred; 2.4 . transhipment of cod is not allowed. 3 . After each landing in a port of the Community: 3.1 . name of the port ; 3.2 . the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities : 4.1 . date and time of the transmission; 4.2 . type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3 . in the case of radio transmission: name of the radio station. No L 363/10931 . 12. 94 Official Journal of the European Communities ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms- live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on any given day, one single communication on the last exit will be sufficient. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zone referred to under 1.1 when fishing for herring, and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring: (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4 . On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; * (c) the ICES division in which the catches have been taken. 1.5 . (a) The name, call sign, external identification letters and numbers of the vessel and the name of its mas ­ ter; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel. 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Com ­ munities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2 .2. If it is impossible for reasons offorce majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. No L 363/110 Official Journal of the European Communities 31 . 12. 94 Call sign of radio station OXB DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST 3 . Name of radio station BlÃ ¥vand Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB Land's End Valentia Malin Head Boulogne Brest FFU FFO FFC SOJ (no call sign) Saint-Nazaire Bourdeaux-Arcachon Stockholm Gryt Goteborg R0nne Maarianhamina Helsinki SOG OYE OHM OHG 4. Form of the communications The information specified under point 1 shall contain the following elements which shall be given in the following order:  name of vessel,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another: 'ICES',  weekly message: 'WKL',  three day-message: '2 WKL',  the date, the time and the geographical position,  the ICES divisions/sub-areas in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5,  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5,  the ICES division/sub-areas in which the catches were made,  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission,  the name and call sign of the vessel to and/or from which the transfer was made,  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission,  the name of the master. No L 363/11131 . 12. 94 Official Journal of the European Communities 5 . The code to be used to indicate the species on board as mentioned in point 4 above: COD  Cod (Gadus morhua), SAL  Salmon (Salmo Salar), HER  Herring (Clupea harengus), SPR "  Sprat (Sprattus sprattus), WHB  Blue Whiting (Micromesistius poutassou), OTH  Other, POK ,  Saithe (Pollachius virens).